Citation Nr: 0007636	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 1994, the veteran filed a claim for VA benefits, 
claiming service connection for PTSD.  By rating decision in 
May 1995, the RO denied service connection for PTSD since 
neither the medical evidence in the file nor the veteran's 
statements indicated verifiable stressors due to combat.  In 
August 1998, the Board remanded the claim for additional 
development to include an attempt to verify the appellant's 
stressors.  The RO again denied service connection for PTSD 
in November 1999 as the stressors related by the veteran were 
not verified.  The appeal continues.  


FINDINGS OF FACT

1.  The veteran did not engage in combat while in service.  

2.  There is no credible supporting evidence of an inservice 
stressor necessary to support a diagnosis of PTSD.  

3.  The veteran does not have PTSD as a consequence of his 
military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.04(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The Board has found the veteran's claim to be well grounded.  
VA and private medical records contain diagnoses of PTSD.  
The only reported stressors supporting those diagnoses were 
combat stressors reported by the veteran.

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).  

In this regard, in August 1998, the Board remanded this case. 
At that time, the Board stated that the RO should request 
from the appellant a comprehensive statement containing as 
much detail as possible regarding the stressors to which he 
alleged he was exposed in service.  The appellant was to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of events, units involved, and number and names 
of causalities.  The RO advised the appellant that his 
information was vitally necessary to obtain supportive 
evidence of the stressful events and that he should be as 
specific as possible because without such details, an 
adequate search for verifying information could not be 
conducted.

The veteran responded by reporting that he could supply only 
one date, that being his date of arrival in Vietnam.  He 
related that on that occasion the base was under rocket 
attack.  He reported no additional stressors.

The Board's remand instructed the RO to submit a request to 
the USASCRUR for further documentation or confirmation 
regarding the veteran's claimed stressors.  The USASCRUR 
responded to this request in October 1999.  USASCUR reported 
that it while it could document rocket attacks on other 
occasions, it could not document a rocket attack on the day 
of the veteran's arrival at his base in Vietnam.

The Board notes that the records do not document that the 
veteran participated in combat.  Therefore, in light of the 
above, the Board is satisfied that all available relevant 
evidence is of record and that the statutory duty to assist 
the appellant in the development of evidence pertinent to 
this claim has been met.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  With regard to service connection for PTSD, there 
must be: (1) medical evidence establishing a diagnosis of the 
disorder in accordance with 38 C.F.R. § 4.125 (American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 4th Ed., (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); See also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran received an 
award of the Purple Heart, Combat Infantryman Badge, or other 
similar combat citation, will be accepted as conclusive 
evidence of the claimed in-service stressor, absent evidence 
to the contrary.  See Cohen, supra, (quoting 38 C.F.R. § 
3.304 (f)); see also VA ADJUDICATION PROCEDURE MANUAL M-21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).

An earlier version of § 3.304(f), which is applicable in this 
case required a "clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f) (1998).  This change has no effect on the 
adjudication of the veteran's claim, since he has a diagnosis 
of PTSD that meets the requirements of both the old and new 
versions of the regulation.

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Veterans Appeals (Court) held that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki, and Doran cited a 
provision of the M21-1 which has now been revised as to 
"Evidence of Stressors in Service" to read, in part,... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since an October 1995 revision of the M21-1, the Court has 
held that the requirements in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  See Moreau, 9 
Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The Board notes that VA has adopted the fourth edition of the 
American Psychiatric DSM-IV, in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed.Reg. 52695-52702 (1996). The standard 
as to whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring).

VA's General Counsel has recently defined the phrase 
"engaged in combat with the enemy" as used in 38 U.S.C.A. 
§ 1154, as requiring that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).

The record before the Board demonstrates that the appellant 
has clearly been diagnosed as having PTSD.  While there is 
evidence of treatment for psychiatric complaints and a 
diagnosis of depression as early as the late 1980s, a 
diagnosis of 
PTSD was not clearly evidence until the VA compensation and 
pension examination report conducted on August 5, 1994.  At 
that time, the veteran reported that when he was in military 
service, he saw a man walking down the highway carrying 
another man's hand.  He also described a time when he was 
under enemy attack and stuck in a foxhole.  He was disturbed 
because he had heard that they had "wrote us off."

When asked about whether his experience in Vietnam affected 
him currently, he said that at times, his experiences were 
"pretty vivid" and he felt a sense of sympathy and 
camaraderie with other veterans.  He said that he did not 
dream and reported no flashbacks.  Following psychological 
testing to include the Minnesota Multiphasic Personality 
Inventory, the examiner concluded that the veteran met the 
criteria for sub-threshold PTSD.  

Upon VA PTSD examination on August 9, 1994, the veteran again 
related the stressors noted above.  Following evaluation, the 
diagnoses were PTSD and dysthymic disorder secondary to loss 
of vision.  

Private records from 1995 reflect that the veteran was seen 
for PTSD symptomatology.  

In an October 1997 statement, the veteran's daughter noted 
that she had been witness to sudden changes of behavior in 
her father.  For example, she said that he often expressed 
his anger verbally or physically.  She and her siblings, as 
well as her mother, were always afraid that they were going 
to "trigger" something in their father which would suddenly 
cause him to lose his temper.  

At a videoconference hearing before the undersigned in June 
1998, the veteran testified in support of his claim.  He said 
that he encountered rocket or mortar fire on numerous 
occasions to include one occasion when a soldier in the 
latrine was obliterated by a rocket.  Hearing [Hrg.] 
Transcript [Tr.] at 8.  He also recalled that when driving 
from one part of the base to another, he picked up a marine 
who was carrying another soldier's forearm and his hands.  
Tr. at 9.  He did not know the names of these soldiers.  Tr. 
at 11.  

In an October 1999 report, the USASCRUR reviewed the 
veteran's personnel records.  They were unable to verify that 
the veteran was exposed to combat.  The records did show that 
his base at Phu Bai, was hit by rocket and mortar fire in May 
1968, resulting in the death of two military personnel.  
However this event took place a few days before the veteran's 
arrival.  During his time at Phu Bai, the records reflect one 
rocket attack in August 1968, with no casualties noted.  

Analysis

In this case, the medical evidence shows that VA and other 
examiners have given the appellant a diagnosis of PTSD for 
his current symptomatology.  The record supports a conclusion 
that the veteran currently has PTSD, and the Board does not 
dispute that fact.  Pursuant to 38 C.F.R. § 3.304(f), the 
first element is therefore met, which is a diagnosis of PTSD 
made in accordance with 38 C.F.R. § 4.125.  

The Board's review of the evidence of record to include the 
veteran's DD 214 and personnel records does not document the 
receipt of any medals, badges, or citations which would 
denote participation in combat.  The veteran's service 
personnel records show that his specialty during service was 
as an electric power production specialist.  A specialty that 
would not be expected to involve combat.  The veteran's 
service personnel records do not show that he was stationed 
in Vietnam, although subsequently dated Air Force records 
show that he was on TDY (temporary duty) at Phu Bai, Vietnam 
from June 5 to October 1, 1968.  This record shows that the 
veteran did not have a combat specialty, and the unit reports 
show his unit was involved in little, if any combat, while he 
was on temporary duty in Vietnam.

The veteran has reported involvement in various amounts of 
combat.  However, the Board finds his variable statements to 
be less probative than the service records, which directly 
contradict some of his assertions, and the records which show 
his noncombat specialty, and the lack of combat decorations, 
and concludes that he did not engage in combat while in 
Vietnam.

Since the record does not show that the veteran participated 
in combat, in order to establish entitlement to service 
connection for PTSD, there must be credible supporting 
evidence of his claimed stressors.

The Board notes, that "[j]ust because a physician or other 
health professional accepted the appellant's description of 
[his]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Furthermore, as noted above, there is no documentation of 
records confirming that the appellant engaged in combat with 
the enemy or in combat situations.  Therefore, in light of 
the above, the appellant received no combat citations or 
other awards which could be "accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressors."  38 C.F.R. § 3.304(f).  Nor is 
there any evidnece of any wounds associated with combat.  

The second element of 38 C.F.R. § 3.304(f) regards whether 
there is a recognizable stressor.  If the veteran was not a 
combat veteran, such as in this case, his claimed stressors 
are insufficient standing alone and must be corroborated by 
credible evidnece, not to include after the fact medical-
nexus evidence.  See Doran and Moreau, supra.  In the instant 
case, the appellant has maintained that during service, he 
was under enemy attack on numerous occasions and that he one 
picked up a soldier who was carrying another soldier's 
forearm and hand.  As noted earlier, however, the USASCRUR 
was unable to verify that the alleged inservice stressors 
occurred, and there is no other credible supporting evidence 
for any of the veteran's claimed stressors.

In light of the above, the Board finds that there is no 
credible supporting evidence that the appellant's claimed 
inservice stressors actually occurred.  The Board notes that 
the appellant's own statements cannot, as a matter of law, 
establish the occurrence of non-combat stressors.  Dizoglio, 
supra.  Moreover, lay statements submitted in support of the 
appellant's claim are probative but not conclusive of any 
specific stressors alleged by the appellant in service.  As 
detailed above, the record of evidence does not verify that 
the appellant engaged in combat, and there is no credible 
evidence that his claimed non-combat stressors actually 
occurred, as required by 38 C.F.R. § 3.304(f) and M-21-1, 
Part III, 5.14.  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  

The Board observes that in this case, there are several 
diagnoses of PTSD.  However, the Board notes that credible 
supporting evidence of the actual occurrence of the inservice 
stressors cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau, supra.  Additionally, where the 
evidence does not support any verifiable inservice non-combat 
related stressor, the veteran cannot be service-connected for 
PTSD.  The criteria for service connection for PTSD, 
therefore, have not been met in this case.

The Board is not required to accept the appellant's 
uncorroborated account of his claimed stressors as a basis 
for substantiating his claim notwithstanding health 
professionals who accept as truthful the appellant's 
reported service medical history for purposes of treatment 
and diagnosis.  See Cohen, at 142 (an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be sued to establish the occurrence of a 
stressor).  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

As demonstrated by the evidence discussed above, the 
appellant's account of incidents occurring during his period 
of time in the military have not been verified and no 
credible evidence has otherwise been presented to support the 
occurrence of the inservice stressors.

An alleged link set forth by various examiners between the 
claimed stressors and service is not in and of itself 
sufficient to grant service connection for PTSD.  While in 
this case, medical evidence establishing a clear diagnosis of 
PTSD is present, credible supporting evidence that the 
claimed inservice stressors occurred is not.  As such, the 
appellant's claim for service connection for PTSD therefore 
fails on the bases that all three elements required for such 
a showing under 38 C.F.R. § 3.304(f) have not been met, and 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).  


ORDER

Service connection for PTSD is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

